Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This communication is in response to the Request for Continued Examination for filed on 02/9/2022 for the application No.  16/918,541. Claims 1-5 and 7-20 are currently pending and have been examined. Claims 1-5 and 7-20 have been rejected as follow

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/9/2022 has been entered.

Examiner’s Note
In paragraph 103 of the instant specification Applicant states “ …A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media 

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5 and 7-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Claims 1-5 and 7-20 are not compliant with 101, according with the last “2019 Revised Patent Subject Matter Eligibility Guidance” (2019 PEG), published in the Federal Register, Vol. 84, No. 4, Monday, January 7, 2019. Examiner’s  analysis is presented below in all the claims.
Claim 1: Step 1 of  2019 PGE, does the claim fall within  a Statutory Category? Yes. The claim recites a method.
Step 2A - Prong 1: Is a Judicial Exception recited in the claim? Yes. The claim recites the limitations of  a)generating, based on a predicted route of a user, a timeslot for presenting information to the user, wherein the predicted route is associated with a route segment, and wherein the timeslot  provides a time range for presenting the information to the user that is associated with a predicted time of arrival  the route segment; b) matching one or more proposals to the timeslot associated with the route segment, wherein the one or more proposals are matched, at least in part, based on proposal criteria set by a proposal criteria user associated with the proposal; c) predicting an acceptance potentiality of the user, wherein the acceptance potentiality is a measure of a likelihood of the user to accept the one or more proposals based on one or more conditions; d) selecting a subset of the one or more proposals; optimizing the selected subset of the one or more proposals, wherein the subset of the one
or more proposals includes one or more prioritized proposals based on one or more abrupt route segment condition changes;
confirming the route segment is a target route segment, wherein the target route segment  is the route segment the moving user is on and is associated with the one or more prioritized proposals;  

The “generating, matching, predicting, selecting, optimizing, confirming”  limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations as certain methods of organizing human activity, advertising, marketing or sales activities or behaviors. The method for providing location-aware information to a user using route-based information slotting based on the predicted acceptance of the user. Thus, the claim recites an abstract idea.
Step 2A - Prong 2: Integrated into a Practical Application? No.  The claim recites additional limitations, such as, “displaying to the moving user the selected subset of the one or more proposals, wherein the selected subset is   provided, at least in part, based on the acceptance potentiality.”  These are limitations toward accessing or receiving data (gathering data). 
The Examiner analyses other supplementary elements in the claim  in view of the instant disclosure:
“computer-implemented”, from the instant disclosure, 
“[0095] The computer system 401 may contain one or more general-purpose programmable
central processing units (CPUs) 402A, 402B, 402C, and 402D, herein generically referred to as
the CPU 402. In some embodiments, the computer system 401 may contain multiple processors
typical of a relatively large system;…”, paragraph 95. 



[0094] FIG. 4, illustrated is a high-level block diagram of an example computer system 401 that
may be used in implementing one or more of the methods, tools, and modules, and any related
functions, described herein ( e.g., using one or more processor circuits or computer processors of
the computer), in accordance with embodiments of the present disclosure. In some embodiments,
the major components of the computer system 401 may comprise one or more CPUs 402, a
memory subsystem 404, a terminal interface 412, a storage interface 416, an 1/0 (Input/Output)
device interface 414, and a network interface 418, all of which may be communicatively coupled,
directly or indirectly, for inter-component communication via a memory bus 403, an 1/0 bus 408,
and an 1/0 bus interface unit 410”, paragraph 94.

The Examiner gives the broadest reasonable interpretation to the above elements. They are insignificant extra-solution activity.
The combination of these additional elements is no more than mere instructions to apply the exception. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claim as a whole does not integrate the method of organizing human activity into a practical application.  Thus, the claim is ineligible because is directed to the recited judicial exception (abstract idea).
Step 2B : claim provides an inventive concept? No. 
As discussed with respect to Step 2A Prong Two, the additional elements in the claim,
““computer-implemented, by  a processor”, amount to no more than mere instructions to apply the exception. i.e., mere instructions to apply an exception using a generic computer  cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. 
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 

““computer-implemented, by  a processor”, limitations were considered to be extra-solution activity in Step 2A, and thus it is re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field.
Other limitations in the claim, such as:
“displaying to the moving user  the selected subset of the one or more proposals, wherein the selected subset is provided, at least in part, based on the acceptance potentiality”. These are limitations toward accessing or receiving data (gathering data). Accessing data is very well understood, routine and conventional computer task activity; It represents insignificant extra solution activity. Mere data-gathering step[s]  cannot make an otherwise nonstaturory claim statutory In re Grams,888 F.2d 835, 840 (Fed. Cir. 1989) (quoting In re Meyer, 688 F.2d 789, 794 (CCPA 1982)).
Further, the instant specification does not provide any indication that the elements
 ““computer-implemented, by  a processor”, are anything other than generic computer components, and the the buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network);  and storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93, vi. Determining an estimated outcome and setting a price, OIP Techs., 788 F.3d at  1362-63, 115 USPQ2d at 1092-93; court decisions cited in MPEP 2106.05(d)(II) indicate that merely computer receives and sends information over a network,  a computer storing and retrieving information in memory and a computer estimating an outcome, is a well‐understood, routine, conventional function when it is claimed in a merely generic manner (as it is here). 
““computer-implemented, by  a processor”,  limitations, (pointed above) are well-understood, routine, conventional activity is supported under Berkheimer Option 2. The claim is ineligible.
The Examiner notes that the instant specification discloses functionality, that  may integrate the abstract idea into practical application if it is claimed in the proper way such as acceptance of potentiality, details on  Fig. 3A-3B. But the Examiner makes clear that per MPEP  2111,  it is generally considered improper to read limitations contained in the specification into the claims.  See In re Prater, 415 F.2d 1393, 162 USPQ 541 (CCPA 1969) and In re Winkhaus, 527 F.2d 637, 188 USPQ 129 (CCPA 1975), which discuss the premise that one cannot rely on the specification to impart limitations to the claim that are not recited in the claim.

Claim 12: Step 1 of  2019 PGE, does the claim fall within  a Statutory Category? Yes. The claim recites a system.
Step 2A - Prong 1: Is a Judicial Exception recited in the claim ? Yes. Because the same reasons pointed above.
Step 2A - Prong 2: Integrated into a Practical Application? No. Because the same reasons pointed above. 
In addition the Examiner analyses supplementary elements in the claim  in view of the instant disclosure:  
“memory”, from the instant disclosure, 
“0096] System memory 404 may include computer system readable media in the form of volatile
memory, such as random access memory (RAM) 422 or cache memory 424. Computer system 401
may further include other removable/non-removable, volatile/non-volatile computer system
storage media. By way of example only, storage system 426 can be provided for reading from and
writing to a non-removable, non-volatile magnetic media, such as a "hard drive.", paragraph 96.
“a processor”, from the instant disclosure,
“In some embodiments, the processor may select a subset of the one or more proposals.
The subset of the one or more proposals may be selected based on selection criteria of the system
administrator (being utilized by the processor). In some embodiments, the system administrator or
processor is in communication with an artificial intelligence machine which helps with this
selection. The selected subset of the one or more proposals may include all of the one or more
proposals, some of the one or more proposals, or none of the one or more proposals….”, paragraph 28.

The Examiner gives the broadest reasonable interpretation. The additional elements in the claim  are insignificant extra-solution activity.
Step 2B : claim provides an inventive concept? No. Because the same reasons pointed above. The claim is ineligible.
Claim 17: Step 1 of  2019 PGE, does the claim fall within  a Statutory Category? Yes. The claim recites a computer program product.
Step 2A - Prong 1: Is a Judicial Exception recited in the claim ? Yes. Because the same reasons pointed above.
Step 2A - Prong 2: Integrated into a Practical Application? No. Because the same reasons pointed above. 
Step 2B : claim provides an inventive concept? No. Because the same reasons pointed above. The claim is ineligible. 
Dependent claims 2-5, 7-11, 13-16 and 18-20, the claims recite elements such as “a         probability of arrival of the user to the route segment”, “a     predicted arrival time of the user to the route segment”, “proximity of the user to points of interest”, “condition of the  user”, “of    surroundings in which the user is moving”, “optimization parameter”, “proposals”, etc. These elements do not integrate the system of organizing human activity into a practical application. The claims  are ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 8-12, 14-17 and 19-20 and  are rejected under 35 U.S.C. 103 as being unpatentable over US PG. PUB. No. 20130110392 (Kosseifi) in view of  US PG. PUB. No.  20180276710 (Tietzen).

As to claims 1, 12, and 17, Kosseifi discloses  a computer-implemented method, the method comprising: 
a) generating, based on a predicted route of a user, a timeslot for presenting information to the user, 
(“[0078] In some aspects, planning the route includes applying user preferences. For example, a user preference might be to eat lunch at 2:00 p.m. and might also include the types of restaurants that the user historically visits. The mapping component 118 can dynamically locate the preferred type of restaurant, if available, around the preferred lunch time. If there are two or more restaurants that share similar criteria along the route at around the same time (e.g., 1:30 p.m. and 2:30 p.m.), the user can be presented with the alternatives…”, paragraph 78), 
wherein the predicted route is associated with a route segment, and wherein the timeslot provides   a time range for presenting the information to the user 
(“[0008] In an example embodiment, a method can include obtaining a first location and receiving a travel time target that represents an amount of time to be traveled in relation to the first location. The method can also include calculating alternative routes as a function of the first location and the travel time target. Each alternative route can be divided into route segments and the calculation can be based on the route segments and historical information associated with each of the route segments…”, paragraph 8.
“…The mapping component 118 can dynamically locate the preferred type of restaurant, if available, around the preferred lunch time. If there are two or more restaurants that share similar criteria along the route at around the same time (e.g., 1:30 p.m. and 2:30 p.m. [Examiner interprets as the timeslot provides   a time range for presenting the information to the user]), the user can be presented with the alternatives…”, paragraph 78); 
that  is associated with a predicted time of arrival to the route segment 
(see at least “…based on traffic conditions predicted to exist at the time the vehicle is expected to be present on various segments of the route…”, paragraph 32.
 and “…defined as a plurality of route segments 124, and can make a determination of the predicted time that will be spent traversing each segment of the route…”, paragraph 49. See also “accurately predict travel time”,  paragraph 66);

b) matching one or more proposals to the timeslot associated with the target route segment, 
(“…For example, a user preference might be to eat lunch at 2:00 p.m. and might also include the types of restaurants that the user historically visits. The mapping component 118 can dynamically locate the preferred type of restaurant, if available [Examiner interprets as matching one or more proposals], around the preferred lunch time [timeslot associated with the target route segment]. If there are two or more restaurants that share similar criteria along the route at around the same time (e.g., 1:30 p.m. and 2:30 p.m.), the user can be presented with the alternatives…”, paragraph 78),
wherein the one or more proposals are matched, at least in part, based on proposal criteria set by a proposal criteria user associated with the proposal
user preference might be to eat lunch at 2:00 p.m. and might also include the types of restaurants that the user historically visits. [Examiner interprets as a proposal criteria user associated with the proposal].”, paragraph 78. See also paragraph 79); 

c) predicting wherein the acceptance potentiality is a measure based on one or more conditions
(“…[0049] In some implementations, the collection component 102 can receive start location information and destination information, as well as a trip start time. The mapping component 118 can plan one or more routes, defined as a plurality of route segments 124, and can make a determination of the predicted time that will be spent traversing each segment of the route…”, paragraph 49.
Kosseifi discloses  “based on one or more conditions” in 
“…For example, a mobile device can transmit is respective information periodically, randomly, or based on other criteria (e.g., a change in circumstances, upon request, and so forth)…”, paragraph 42.
“…operations can also include creating a vector based on a combination of the location information and the speed information. The operations can also include retaining the vector as historical data and providing access to a mapping application. The operations can also include utilizing the vector and the mapping application to determine an estimated travel time with respect to a defined location…”, paragraphs 9, 28 29);


(“planning the route includes applying user preferences. For example, a user preference might be to eat lunch at 2:00 p.m. and might also include the types of restaurants that the user historically visits. The mapping component 118 can dynamically locate the preferred type of restaurant, if available, around the preferred lunch time [Examiner interprets as selecting a subset]. If there are two or more restaurants that share similar criteria along the route at around the same time (e.g., 1:30 p.m. and 2:30 p.m.), the user can be presented with the alternatives [Examiner interprets as selecting a subset]…”, paragraph 78),
based at least in part on the potentiality of the moving user
 (“…For example, if a user requests routing during the night when traffic along most of the route is low density and high speed, system 300 would not assume the persistence of those traffic conditions at the time the user might be traveling along the route. Instead, system 300 would anticipate when the user would be on each segment and use historical information to predict the conditions at that time. Such historical trending can take into account not only the time of day, but day of week, holidays, known events such as sporting events, planned road closures, planned road work, and so forth [Examiner interprets as based at least in part on the acceptance potentiality of the moving user]. In some aspects, system 300 can utilize both real-time and historical information to predict the traffic conditions. For example, if the user plans to leave on the trip in 30 minutes, real-time information might be used for the first ten minutes of the trip and historical information applied to the remainder of the trip…”, paragraph 61.
user preference might be to eat lunch at 2:00 p.m. and might also include the types of restaurants that the user historically visits [Examiner interprets as the acceptance potentiality]…”, paragraph 78);

optimizing the selected subset of the one or more proposals, 
(“[0123] Various aspects of the disclosed subject matter can be automated through artificial intelligence (AI) methods to infer (e.g., reason and draw a conclusion based upon a set of metrics, arguments, or known outcomes in controlled scenarios) suitable models for propagation of wireless signal, e.g., RF signal, microwave signal, etc.; optimal or near-optimal positions for probes that enable generation of accurate location estimates; or the like. Artificial intelligence techniques typically apply advanced mathematical algorithms--e.g., decision trees, neural networks, regression analysis, principal component analysis (PCA) for feature and pattern extraction, cluster analysis, genetic algorithm, or reinforced learning--to a data set; e.g., the collected subscriber intelligence in the case of subscriber segmentation. In particular, one of numerous methodologies can be employed for learning from data and then drawing inferences from the models so constructed. For example, Hidden Markov Models (HMMs) and related prototypical dependency models can be employed. General probabilistic graphical models, such as Dempster-Shafer networks and Bayesian networks like those created by structure search using a Bayesian model score or approximation also can be utilized. In addition, linear classifiers, such as support vector machines (SVMs), non-linear classifiers like methods methodologies, fuzzy logic methodologies also can be employed….”, paragraph 123),
wherein the subset of the one or more proposals includes one or more prioritized proposals based on one or more abrupt route segment condition changes
(“[0032] Various other embodiments can be configured to utilize both real time and historical location information to determine and predict traffic metrics on various road segments. The segments can be identified as existing between traffic lights, highway exits, or other known location markers. Data related to subscriber speed, as a function of time per segment, is collected and used to route vehicles. Such routing is not only based upon current traffic conditions, but also based on traffic conditions predicted to exist at the time the vehicle is expected to be present on various segments of the route [Examiner interprets as based on one or more abrupt route segment condition changes]. As the user progresses along the route, there are constant (or nearly constant) updates based on traveling the length of a road segment (or portion thereof), changes in real-time information (received from the particular mobile device or other devices and/or sensors), or based on other data (e.g., unplanned stops, road congestion on another road segment has been cleared up and traveling that road segment would result in a shorter travel time, and so forth..”, paragraph 32.
[0034] Some roads are notorious for traffic accidents and resulting traffic jams which can cause spikes in traffic statistics. Historical trending on these spikes can be utilized to effectively advise a user of the risks associated with traversing an offered route [Examiner interprets as based on one or more abrupt route segment condition changes]”, paragraph 3);
confirming the route segment is a target route segment, wherein the target route segment is the route segment the moving user is on and is associated with the one or more prioritized proposals
(“[0008] In an example embodiment, a method can include obtaining a first location [Examiner interprets as a target route segment] and receiving a travel time target that represents an amount of time to be traveled in relation to the first location. The method can also include calculating alternative routes as a function of the first location and the travel time target. Each alternative route can be divided into route segments and the calculation can be based on the route segments and historical information associated with each of the route segments. …”, paragraph 8.
“[0032] Various other embodiments can be configured to utilize both real time and historical location information to determine and predict traffic metrics on various road segments. The segments can be identified as existing between traffic lights, highway exits, or other known location markers. Data related to subscriber speed, as a function of time per segment, is collected and used to route vehicles. Such routing is not only based upon current traffic conditions, but also based on traffic conditions predicted to exist at the time the vehicle is expected to be present on various segments of the route. As the user progresses along the route, there are constant (or nearly constant) updates based on traveling the length of a road segment (or portion thereof), changes in real-time information (received from the particular mobile device or other devices and/or sensors [Examiner interprets as confirming the route segment is a target route segment]), or based on other data (e.g., unplanned stops, road congestion on another road segment has been cleared up and traveling that road segment would result in a shorter travel time, and so forth)”, paragraph 32.
“[0096] FIG. 6 illustrates another method 600 for mapping travel time from a set of origins to a destination using historical location data, according to an aspect. At 602, a first location is obtained and, at 604, a travel time target is received. A day of a week and a time of day are associated with the travel time target, at 606. Alternative routes to the destination are calculated as a function of the first location, the travel time, and based on using historical information related to the day and the time of day”, see at least paragraph 96 and elements 602 and 614 of Fig. 6);
e) displaying to the moving user the selected subset of the one or more proposals, wherein the selected subset is  provided
(Kosseifi implicitly teaches acceptance potentiability, “…If there are two or more restaurants that share similar criteria along the route at around the same time (e.g., 1:30 p.m. and 2:30 p.m.), the user can be presented with the alternatives [Examiner interprets as selecting a subset]…”, paragraph 78.
See also at least Fig. 6 element 614 and element 816 Fig. 8), 



Kosseifi does not expressly disclose 
an acceptance potentiality of the moving  user,
at least in part, based on the acceptance potentiality.
a likelihood of the user to accept the one or more proposals

But, Tietzen discloses “…The method predicts the likelihood that an offer having an incentive will be accepted by a registered customer by conducting a transaction with the registered merchant…”, abstract.
“ 015] In accordance with yet another aspect, there is provided a loyalty program method for incenting a registered customer to conduct a transaction with a registered merchant, where the method performs data mining upon transaction data between registered merchants and registered customers with an artificial intelligence engine operated by a supercomputer, and where the method predicts the likelihood that an offer having an incentive will be accepted by a registered customer by conducting a transaction with the registered merchant”, paragraph 15.
See also “[0329] Real-time monitor 606 monitors customer shopping activity in real-time, e.g., whether customers are inside, proximate to, or en route to particular merchants' stores….”, paragraphs 329, 331, 334 “[0334] Real-time monitor 606 may track a customer's location over time to determine the customer's travel trajectory or travel route, and thereby determine that the customer is en route to a particular merchant's store…”, paragraph 334.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Tietzen’s teaching with the teaching of  Kosseifi. One would have been motivated to  provide functionality to predict the likelihood that an offer having an incentive will be accepted by a customer in order to support increase of sales for business and specially increase of sales based in one or more conditions such as “during slow hours”, (see Tietzen’s Fig. 23B and 23A and associated disclosure).

As to claims 2 and 3, Kosseifi discloses  
wherein the proposal criteria are based, at least in part, on a  probability of arrival of the user to the route segment
(“[0032] Various other embodiments can be configured to utilize both real time and historical location information to determine and predict traffic metrics on various road segments. The segments can be identified as existing between traffic lights, highway exits, or other known location markers. Data related to subscriber speed, as a function of time per segment, is collected and used to route vehicles. Such routing is not only based upon current traffic conditions, but also based on traffic conditions predicted to exist at the time the vehicle is expected to be present on various segments of the route…”, paragraph 32.
“…By continuing to monitor and update the information received (including statistical information), the mapping component 118 can automatically update a predicted travel time and/or change routes (or a portion of a route) to provide the user with the best information so that the shortest route is taken, even in view of the dynamic nature of changing road conditions…”, paragraph 47.
“…defined as a plurality of route segments 124, and can make a determination of the predicted time that will be spent traversing each segment of the route…”, paragraph 49.
“…[0062] System 300 can be configured to utilize both real-time and historical location information to determine and predict traffic metrics on various road segments. Based on the determined and predicted traffic metrics, system 300 can route traffic to provide a shortest time from a first location (e.g., a start location) to a second location (e.g., destination location)…”, paragraph 62.
“[0066] System 300 also include a collection component 102 that can be configured to obtain current location information and speed information for the mobile device 104. The location information and speed information can be combined with temporal information and/or environment information in order for system 300 to more accurately predict travel time as well as recommending a travel route….”, paragraph 66).
wherein the proposal criteria are based, at least in part, on a  predicted arrival time of the user to the route segment (paragraphs 49 and 66).

As to claims 4 and 5, Kosseifi discloses  further comprising: 
analyzing the predicted route of the user, wherein the analyzing includes assessing the   proximity of the user to points of interest along the predicted route
collection component 102 can receive start location information and destination information, as well as a trip start time. The mapping component 118 can plan one or more routes, defined as a plurality of route segments 124, and can make a determination of the predicted time that will be spent traversing each segment of the route. ….. Real-time information is associated with the first set and historical information is applied to the second set in order to derive an anticipated travel time and to determine the route, or changes to a current route, that would result in the shortest travel time. …”, paragraph 49 and “…he extended trip might include stops at various locations. In a family vacation example, the various locations can include a restaurant, a friend's house, a motel, a gas station, a tourist attraction, and so forth. In the case of a truck driver, for example, the various locations can include a rest area on a highway, a restaurant, a weigh station, a diesel fueling station, a warehouse where items might be picked up or dropped off, and so forth”, paragraph 65).

wherein one of the one or more conditions is a condition of the   user
(“…The duration of the planned stops can be input by the user or inferred by other information (e.g., an average time for the stop based on historical data, reported information, user preferences, and so forth). For example, the reported information can include information reported by a restaurant, which can be current wait times. The user preferences can include the duration of time that the user has historically spent at the same or a similar stop, and so forth”, paragraph 76.
“…planning the route includes applying user preferences. For example, a user preference might be to eat lunch at 2:00 p.m. and might also include the types of restaurants that the user historically visits. The mapping component 118 can dynamically locate the preferred type of restaurant, if available, around the preferred lunch time. If there are two or more restaurants that share similar criteria along the route at around the same time (e.g., 1:30 p.m. and 2:30 p.m.), the user can be presented with the alternatives…”, paragraph 78).

As to claims 8, 14 and 19, Kosseifi discloses  
wherein providing the selected subset of the one or more proposals          to the user comprises: identifying that an acceptance duration is met
(“[0076] In accordance with some aspects, the receiver component 302 obtains information related to planned stops during the route….. The duration of the planned stops can be input by the user or inferred by other information (e.g., an average time for the stop based on historical data, reported information, user preferences, and so forth). For example, the reported information can include information reported by a restaurant, which can be current wait times [Examiner interprets as identifying that an acceptance duration is met]. The user preferences can include the duration of time that the user has historically spent at the same or a similar stop, and so forth [Examiner interprets as identifying that an acceptance duration is met].
[0077] In some implementations, computation component 210 can be configured to determine a day and a time of the day that each segment of the second set will be traversed. Based on the determination, an amount of time needed to travel through each segment is predicted based on the historical information associated with each route segment.
planning the route includes applying user preferences. For example, a user preference might be to eat lunch at 2:00 p.m. and might also include the types of restaurants that the user historically visits. The mapping component 118 can dynamically locate the preferred type of restaurant, if available, around the preferred lunch time. If there are two or more restaurants that share similar criteria along the route at around the same time (e.g., 1:30 p.m. and 2:30 p.m.) [Examiner interprets as identifying that an acceptance duration is met], the user can be presented with the alternatives. Based on the decision of the user, updates to the remaining time and/or the planned route can be automatically applied…”, paragraphs 76, 77 and 78).
As to claims 9, 15 and 20, Kosseifi discloses  
wherein providing the selected subset of the one or more proposals to the user comprises: 
confirming that the user is in a predicted route segment, wherein confirmation that the user is in the predicted route segment is based on sensor data tracking the location of the user
(“…as the user progresses along the route, there are constant (or nearly constant) updates based on traveling the length of a road segment (or portion thereof), changes in real-time information (received from the particular mobile device or other devices and/or sensors…”, paragraph 32. See also environment data 112 from sensors, paragraph 41).

As to claims 10 and 16, Kosseifi discloses a proposal in the selected subset of the one or more    proposals 
(“planning the route includes applying user preferences. For example, a user preference might be to eat lunch at 2:00 p.m. and might also include the types of restaurants that the user historically visits. The mapping component 118 can dynamically locate the preferred type of restaurant, if available, around the preferred lunch time [Examiner interprets as  a subset]. If there are two or more restaurants that share similar criteria along the route at around the same time (e.g., 1:30 p.m. and 2:30 p.m.), the user can be presented with the alternatives [Examiner interprets as a subset]…”, paragraph 78); and 

Kosseifi does not disclose but Tietzen discloses, 
providing feedback  and
proposals was accepted by the user
(Tietzen discloses assessing advertising or proposals, 
“[0115] In one implementation, supercomputer 20 performs the operations described herein to attain or maximize an objective of a business entity, for example, maximizing or increasing merchant revenue or profitability by utilizing one or more artificial intelligence engines to predict offers that are likely to incent members of loyalty programs operated by loyalty system 26 to conduct transactions on accounts associated with their financial cards with merchants. By way of example, and not by way of limitation, predicted offers include offers that include one or more incentives from merchants to donate to entities with whom the loyalty program Factors usable to determine an objective of such predicted offers can include, but are not limited to: customer acceptance rate, profit margin percentage, customer satisfaction information, service times, average check, inventory turnover, labor costs, sales data, gross margin percentage, sales per hour, cash over and short, inventory waste, historical customer buying habits, customer provided information, customer loyalty program data, weather data, store location data, store equipment package, Point of Sale (POS) system brand,…”, paragraph 115.
“[0116] In one implementation, supercomputer 20 can use one or more artificial intelligence engines to assist loyalty system 26 in recommend incentives for merchants using a recommendation engine to assist a merchant in designing and offering incentives. In another implementation, supercomputer 20 can use one or more artificial intelligence engines to assist loyalty system 26 in generating reward recommendations based on data relating to merchants. In yet another implementation, supercomputer 20 can use one or more artificial intelligence engines to assist loyalty system 26 in suggesting a relevant incentive objective, and based on the objective may suggest or recommend a particular segment of customers or cardholders to target. In a still further implementation, supercomputer 20 can use one or more artificial intelligence engines assist loyalty system 26 in matching redemptions to incentives. In another implementation, supercomputer 20 can use one or more artificial intelligence engines assist loyalty system 26 in generating alerts that trigger a business rule or threshold that identifies events and trends in the marketplace. In yet another implementation, supercomputer 20 can use one or more artificial intelligence 26 in data mining operations, as described below, to determine whether a trigger is met to generate the associated alert. In still further implementations, supercomputer 20 can use one or more artificial intelligence engines assist loyalty system 26 in: (i) discovering of relationships between revenue, transactions, merchant, and cardholders. These relationships may be referred to collectively as trends; (ii) assessing the relative merits of providing donations as an incentive or as part of incentive to an organization selected by the cardholder, merchant, card issuer, and the like; (iii) utilizing semantics to analyze feedback/comments received from cardholders automatically, and using this information to automatically update recommendation engine functions and incentive performance information”, paragraph 116.
“[0326] In an embodiment, feedback provided by customers (in the form of surveys or ratings, further detailed below) may be processed by recommendation engine 60 to determine customer sentiment, e.g., sentiment towards particular products, services, merchants, stores, locations, etc. For example, customer sentiment may be determined as any one of happy, neutral, angry, excited, disappointed, or the like. In some embodiments, customer sentiment may be assessed based on feedback received from all customers, or assessed back on feedback received from customers in particular customer profile categories”, paragraph 326.
See also  likehood of accepting offers
“[0013] In accordance with one aspect, there is provided a method of using an artificial intelligence engine to predict an offer that is likely to incent a loyalty program member to conduct a transaction with a merchant on an account associated with a financial card registered with a loyalty program, where the predicted offer includes an incentive from the merchant to donate to an entity with which the loyalty program member is likely to have an affinity.
include an incentive from the registered merchant to donate to an entity with which each such loyalty program member is likely to have an affinity.
[0015] In accordance with yet another aspect, there is provided a loyalty program method for incenting a registered customer to conduct a transaction with a registered merchant, where the method performs data mining upon transaction data between registered merchants and registered customers with an artificial intelligence engine operated by a supercomputer, and where the method predicts the likelihood that an offer having an incentive will be accepted by a registered customer by conducting a transaction with the registered merchant”, paragraphs 13, 14 and 15.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Tietzen’s teaching with the teaching of  Kosseifi. One would have been motivated to  provide functionality to assess whether a  proposal was accepted and provide feedback in order to  maximize or increase merchant revenue or profitability,  (see Tietzen’s paragraph 115).

As to claim 11, Kosseifi discloses 
generating one or more route segments, wherein the one or more route segments include the route segment
(“…The method can also include calculating alternative routes as a function of the first location and the travel time target. Each alternative route can be divided into route segments and the calculation can be based on the route segments and historical information associated with each of the route segments. The method can also include deriving alternative second locations based on the alternative routes and 
(“…The mapping component 118 can dynamically locate the preferred type of restaurant, if available, around the preferred lunch time. If there are two or more restaurants that share similar criteria along the route at around the same time (e.g., 1:30 p.m. and 2:30 p.m.), the user can be presented with the alternatives…”, paragraph 78).

Claims 7, 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US PG. PUB. No. 20130110392 (Kosseifi) in view of  US PG. PUB. No.  20180276710 (Tietzen) and in view of  US PG. PUB. No.  20210042811 (LANCEWICKI).

As to claims 7, 13 and 18, Kosseifi does not disclose  but LANCEWICKI discloses

wherein selecting the subset of the one or more proposals is based, at least in part, on optimizing an optimization parameter
(LANCEWICKI discloses, “Techniques are disclosed for automatically adjusting machine learning parameters in an e-commerce system. Hyperparameters of a machine learning component are tuned using a gradient estimator and a first training set representative of an e-commerce context. …”, abstract.
“0002] Machine learning is increasingly being utilized to perform a variety of tasks in e-commerce environments where patterns and inferences may be used in place of explicit various parameters need to be adjusted [optimize] to enable the system to make useful decisions based on the input data. …”, paragraph 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate LANCEWICKI’s teaching with the teaching of  Kosseifi. One would have been motivated to  provide functionality to adjust or optimize parameters required to train a machine learning system in order to enhance the functionality and efficiency of the machine learning system and related applications (see at least LANCEWICKI paragraphs 22 and 25).

Response to Arguments
Applicant’s arguments of 2/9/2022 have been very carefully considered but are not persuasive.
Applicant argues (remarks 8-15)
Claim Reiections - 35 USC§ 101: Claims 1-20
Claims 1-20 are rejected under 35 U.S.C. §101 as allegedly being unpatentable because
the claimed invention is directed to a judicial exception without significantly more.
USPTO Guidance
The PTO recently published revised guidance in the Federal Register concerning the
application of§ 101. 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50
(January 7, 2019) (hereinafter "Guidance").
Under that Guidance, we first look to whether the claim recites:….
Step 2A(i) - Abstract Idea
Informed by judicial precedent, the recent Guidance extracts and synthesizes key
concepts identified by the courts as abstract ideas to explain that the abstract idea exception
includes the following groupings of subject matter, when recited as such in a claim limitation:…
Step 2A(ii) - Practical Application

a law of nature, or a natural phenomenon), the claim requires further analysis for a practical
application of the judicial exception in Step 2A(ii).
Discussion of Step 2(a)(ii)
While Applicant does not agree with the Examiner's characterization of claims 1-20 as
being directed to "a method of organizing human activity," Applicant has amended the claims to
expedite prosecution. The present claims provide an improvement in the field of providing
location-aware information to a user, and more particularly to providing an optimized or
improved subset of the one or more proposals including one or more prioritized proposals based
on one or more abrupt route segment condition changes to a moving user. Applicant respectfully
maintains that even were the claims directed to "a method of organizing human activity," as
alleged by the Examiner such judicial exception is clearly integrated into a practical application,
and as such is subject matter eligible…..
In response the Examiner agrees that the instant application is in compliance with the utility requirement.  The claimed invention has a readily apparent well-established utility (see MPEP 2107). But, per MPEP 2106 an invention also must have to comply with the Subject Matter Eligibility test under Alice framework, see “2019 Revised Patent Subject Matter Eligibility Guidance” (2019 PEG), published in the Federal Register, Vol. 84, No. 4, Monday, January 7, 2019. The instant claims are directed to an abstract idea. None of the limitations considered as an ordered combination, provides eligibility, because taken as a whole, the claim simply instruct the practitioner to implement an abstract idea with routine, conventional technology. Accordingly, the claims are ineligible (see complete and facially sufficient analysis of the rejection above).
Regarding to the allegation “..as alleged by the Examiner such judicial exception is clearly integrated into a practical application, and as such is subject matter eligible….”, In response the current claims as claimed herein do not integrate the abstract idea a into a practical application because the claims  do not claim an inventive concept 
In summary, in this case because the facially sufficient analysis above, the Examiner  determined that the additional elements  to the abstract idea in the claims as a whole Berkheimer Option 2. Therefore, there is no an inventive concept in the instant claims. See also  MPEP 2106.05 subsection I. THE SEARCH FOR AN INVENTIVE CONCEPT.  

Even if the Examiner where to maintain the claims are not integrated into a practical
application of the judicial exception, the claims would be directed to substantially more than the
abstract idea.
In response the Examiner acknowledges that Applicant amended the claims to narrow them but narrowing an abstract idea no makes the claims eligible. The claims are still an abstract idea. 

Step 2B - "Inventive Concept" or "Significantly More"
Under precedent, it is possible that a claim that does not "integrate" a recited judicial
exception under Step 2A(ii) is nonetheless patent eligible. The Federal Circuit has held claims
eligible at the second step of the Alice/Mayo test (USPTO Step 2B) because the additional…
Discussion under Step 2B
In Step 2B, it is determined whether any element, or combination of elements, in a claim
is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial
exception. Courts have identified a number of considerations for determining whether a claim
with additional elements amounts to significantly more than the judicial exception itself In
particular, courts have repeatedly expressed that if the invention recited in the claims solves or
addresses a problem or challenge in the art, then the claims comply with 35 U.S.C. § 101…
The claims as amended provide an improvement in the field of providing or displaying
timely location-aware information to a moving user (e.g., one or more prioritized proposals), and
more particularly to improving or optimizing a selected subset of the one or more proposals
including one or more prioritized proposals based on one or more abrupt route segment condition
changes associated with the route segment, prior to displaying the prioritized proposals to the
moving user. Such location-aware information is generated using route-based information
slotting based on the predicted acceptance of the user and based on proposal criteria set by a
proposal criteria user.
As indicated above, Applicant maintains that such features are an improvement over other
methods directed to providing location-aware information to a user that historically require
"setting a fixed geological area (e.g., a geofence), reserving an advertisement slot consisting of a

Paragraph [0014]). Accordingly, Applicant requests that the Examiner reconsider and withdraw
the 35 USC§ 101 rejection of pending claims 1-20…
In response the Examiner acknowledge that Applicant amended the claims, the amendment tries to narrow the claims but additional elements to the abstract idea such as  such as ““computer-implemented, by  a processor”,  recited at a high level of generality as in this case, do not integrate the abstract idea into a practical application because the elements  do not impose any meaningful limits on practicing the abstract idea.  Recitation of a generic computer or processor to process data and memory to store data elements are “purely functional and generic” basic computer functions, these elements represent insignificant extra solution activity.   
The Examiner also notes that the instant specification discloses functionality, that  may integrate the abstract idea into practical application if it is claimed in the proper way such as acceptance of potentiality, details on  Fig. 3A-3B. But the Examiner makes clear that per MPEP  2111,  it is generally considered improper to read limitations contained in the specification into the claims.  See In re Prater, 415 F.2d 1393, 162 USPQ 541 (CCPA 1969) and In re Winkhaus, 527 F.2d 637, 188 USPQ 129 (CCPA 1975), which discuss the premise that one cannot rely on the specification to impart limitations to the claim that are not recited in the claim.
In summary, arguments directed to rejection under 101 are considered but they are not
persuasive. Per last “2019 Revised Patent Subject Matter Eligibility Guidance” (2019 PEG), published in the Federal Register, Vol. 84, No. 4, Monday, January 7, 2019.
(2019 PEG), the instant claims are directed to an abstract idea. None of the limitations considered as an ordered combination, provides eligibility,  because taken as a whole, the claim simply instruct the practitioner to implement an abstract idea with routine, 

Applicant argues (remarks 15-18)
Claim Rejections - 35 USC§ 103: Claims 1-20
Claims 1-6, 8-12, 14-17 and 19-20 are rejected under 35 U.S.C. §103 as allegedly being
unpatentable over Kosseifi in view of Tietzen.
Claims 7, 13, and 18 are rejected under 35 U.S.C. §103 as allegedly being unpatentable
over Kosseifi in view of Tietzen, in further view of Lancewicki…
Independent Claims: 1, 12, and 17
Claim 1 recites:
A computer-implemented method, the method comprising:
generating, by a processor, based on a predicted route of a user, a timeslot….
Applicant
respectfully disagrees with the Examiner's characterization of Kosseifi, particularly with
Examiner's analysis ofKosseifi, paragraph [0078]. Kosseifi….
As such, Applicant respectfully submits that Kosseifi only provides for "planned stops" a
user indicates or plans to make while traversing from a first point and a second point. Furthermore,
Kosseifi does not disclose providing a moving user with "prioritized proposals" based on
optimizing the selected subset of the one or more proposals," "based on one or more abrupt route
segment condition changes" or…

for clarification purposes, the prior office action of record did not have possession of the currently amended portion(s) of the claim(s) that the Applicant is currently arguing.  Action on these newly amended limitations is contained herein. 


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
“Data-Oriented Mobile Crowdsensing: A Comprehensive Survey”. IEEE. 2019. This publication discloses Mobile devices equipped with rich sensors, such as smartphones, watches, or vehicles, have been pervasively used all around the world. Their high penetration and powerful sensing ability enable them to carry out heavy sensing projects by splitting tasks into small pieces. The system uses mobile crowdsensing (MCS) technology.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA VICTORIA VANDERHORST whose telephone number is (571)270-3604.  The examiner can normally be reached on business hours from Monday through Friday from 8:30 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdi Kambiz can be reached on 571-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARIA V VANDERHORST/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        3/8/2022